Title: John Adams to Abigail Adams, 21 July 1777
From: Adams, John
To: Adams, Abigail


     
      My best Friend
      Philadelphia July 21. 1777
     
     I have long sought for a compleat History of the Revolution in the low Countries, when the Seven united Provinces seperated from the Kingdom of Spain, but without the Success that I wished, untill a few days ago.
     Sir William Temples Account is elegant and entertaining, but very brief and general.
     Puffendorfs, I have not yet seen. Grotius’s I have seen, and read in Part, but it is in Latin, and I had it not in my Possession long enough, to make myself master of the whole.
     A few days ago, I heard for the first Time, of an History of the Wars in Flanders, written in Italian by Cardinal Bentivoglio, and translated into English by the Earl of Monmouth. The Cardinal was a Spaniard and a Tory, and his History has about as much Candor towards the Flemish and their Leaders as Clarendon has towards Pym and Hampden, and Cromwell. The Book is in Folio, and is embellished with a Map of the Country and with the Portraits of about Thirty of the Principal Characters.
     Mr. Ingersol, who lent me the Book, told me, that in the Year 1765 or 6, being in England, he was invited together with Dr. Franklin to spend a Week in the Country with a Mr. Steel a Gentleman of Fortune, at present an eloquent Speaker in the Society of Arts, descended from Sir Richard Steel. Upon that Visit Mr. Steel told them that the Quarrell which was now begun by the Stamp Act would never be reconciled, but would terminate in a Separation between the two Coun­tries.—Ingersol was surprized at the Praediction and asked why and how?—I cant tell you how says he, but if you want to know why, when you return to London, enquire at the Booksellers for Bentivoglios History of the Wars in Flanders, read it through, and you will be convinced that such Quarrells cannot be made up.
     He bought the Book accordingly and has now lent it to me. It is very similar to the American Quarrell in the Rise and Progress, and will be so in the Conclusion.
    